Citation Nr: 0905096	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the cervical 
spine.

4.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of head trauma with headaches.

5.  Entitlement to an initial disability rating in excess of 
20 percent for a right shoulder disability.

6.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 1986, December 1987 to December 1989 and from 
December 2002 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The issues of entitlement to an initial disability rating in 
excess of 20 percent for degenerative disc disease of the 
cervical spine, entitlement to an initial disability rating 
in excess of 10 percent for residuals of head trauma with 
headaches, entitlement to an initial disability rating in 
excess of 20 percent for a right shoulder injury, and 
entitlement to an initial disability rating in excess of 10 
percent for a right knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's current right arm symptoms are 
manifestations of the service-connected cervical spine 
disability; a separate and distinct right arm condition is 
not shown.

2.  The medical evidence of record does not show the Veteran 
has prostatitis.


CONCLUSIONS OF LAW

1.  A right arm disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Prostatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that the 
evidence currently of record is sufficient to establish the 
Veteran's entitlement to service connection for a right arm 
disability.  In addition, the record reflects that the 
Veteran has been provided notice with respect to the 
effective-date and disability-rating elements of this claim.  
Therefore, no further development is required before the 
Board decides this claim.

With respect to the prostatitis claim, the record reflects 
that the originating agency provided the Veteran with the 
notice required under the VCAA, by letter mailed in October 
2003, prior to its initial adjudication of the claim.  
Although the Veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for prostatitis until 
January 2007, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the Veteran's prostatitis.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide earlier notice with respect to those 
elements of the claim was no more than harmless error.

The record reflects that service treatment records, and VA 
and private medical records have been obtained.  In addition, 
the Veteran has been provided an appropriate VA examination.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the prostatitis claim.  The Board 
is also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim was insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Right Arm

During the Veteran's November 2003 VA examination, the 
Veteran indicated that he injured his right arm in January 
2003 while he was in Kuwait.  He stated that a 300 pound gate 
fell on his head and resulted in injuries to his head (which 
included headaches), neck, right shoulder and right arm.  The 
Board notes that the Veteran is competent to report these 
facts since they are based on his personal experience and 
observations.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
Board also has no reason to question the credibility of the 
Veteran's statement.  In this regard, the Board notes that 
his account of the original injury to his right arm has been 
consistent throughout the record.  

At the November 2003 VA examination the Veteran complained of 
burning, numbness and tingling down his right arm.  He 
reported that the symptoms were constant and he felt his arm 
was getting weaker which he also contributed to his neck 
injury.  The examiner noted that the Veteran suffered from 
radicular pain in his right arm which was likely due to his 
cervical spine injury. No medical opinion or other competent 
medical evidence to the contrary has been provided.

After careful consideration, the Board concludes that the 
medical evidence of record fails to establish that the 
Veteran has a separate and distinct right arm disability that 
was incurred in service.  The Board has found the Veteran's 
contentions concerning his in-service right arm disability 
are credible, but as manifestations of the service-connected 
cervical spine disability these symptoms will be reflected by 
the evaluation assigned for that condition.  Accordingly, 
service connection for a right arm disability is not in 
order. The evidence is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. § 5107.

Prostatitis

There is no evidence of current prostatitis and the post-
service medical evidence is completely negative for diagnosis 
of prostatitis.  In this regard, the Board notes that a 
November 2003 VA examination revealed that in 1988 and 1991 
the Veteran suffered from frequent infections of prostatitis 
but he has not had an infection since 1991.  

In the absence of a confirmed diagnosis of prostatitis, 
meaning medical evidence showing the Veteran has the 
condition alleged, service connection is not warranted.   The 
case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

Furthermore, to the extent the Veteran, is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is also now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.   See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The preponderance of the evidence is against the claim of 
entitlement to service connection for prostatitis.  The 
benefit sought on appeal is accordingly denied since there is 
no reasonable doubt to resolve in the Veteran's favor 
concerning this.  See, e.g., Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Entitlement to service connection for a right arm disability 
is denied.

Entitlement to service connection for prostatitis is denied.


REMAND

With respect to the Veteran's cervical spine disability, head 
trauma with headaches, and right shoulder disability, the 
Board notes that the most recent VA examinations were 
performed in 2005.  The "duty to assist" requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the length of time since the Veteran's 
last examinations, new examinations are needed to assess the 
current level of severity of his service-connected 
disabilities.  

In terms of the Veteran's right knee disability, the record 
reflects that the originating agency awarded the Veteran a 10 
percent disability rating in a February 2004 rating decision.  
In August 2004, the Veteran timely submitted a notice of 
disagreement with that decision.  However, no further action 
was taken on that claim.  A statement of the case should have 
been provided to the Veteran in response to his August 2004 
notice of disagreement.  Because the notice of disagreement 
placed the issue in appellate status, the issue of 
entitlement to an initial disability rating in excess of 10 
percent for a right knee disability must be remanded for the 
originating agency to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue 
a statement of the case on the 
issue of entitlement to an initial 
disability rating in excess of 10 
percent for a right knee 
disability and inform the Veteran 
and his representative of the 
requirements to perfect an appeal 
with respect to this issue.

2.  If the Veteran perfects an 
appeal with respect to this issue, 
the RO or the AMC should ensure 
that all indicated development is 
completed before the case is 
returned to the Board for further 
appellate action.

3.  The RO or the AMC should 
arrange for the Veteran to be 
afforded VA examinations to 
determine the current degree of 
severity of his degenerative disc 
disease of the cervical spine, 
head trauma with headaches, and 
right shoulder disability.  The 
claims folders must be made 
available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of 
motion studies in degrees, should 
be performed.  In reporting the 
results of range of motion 
testing, the examiner should 
identify any objective evidence of 
pain and to the extent possible, 
the examiner should assess the 
degree of severity of any pain.

The extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner.  If 
feasible, the examiner should 
assess the additional functional 
impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the 
degree of additional range of 
motion loss of the cervical spine 
and right shoulder.

Also with respect to the Veteran's 
cervical spine and right shoulder 
disability, the examiner should 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups 
(if the Veteran describes flare-
ups), and, to the extent possible, 
provide an assessment of the 
functional impairment on repeated 
use or during flare-ups.  If 
feasible, the examiner should 
assess the additional functional 
impairment on repeated use or 
during flare-ups in terms of the 
degree of additional range of 
motion loss.

The examiner should also provide 
an opinion concerning the impact 
of these disabilities on the 
Veteran's ability to work.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims 
on a de novo basis.  If the 
benefits sought on appeal are not 
granted to the Veteran's 
satisfaction, he and his 
representative should be furnished 
a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


